Citation Nr: 1616846	
Decision Date: 04/27/16    Archive Date: 05/04/16

DOCKET NO.  09-17 890	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a bilateral hip disability, claimed as secondary to service-connected lumbar spine and right ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from January 1971 to May 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System. 


REMAND

Review of record reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim.  

In August 2015, the Board remanded this matter and instructed the originating agency to obtain a supplemental medical opinion addressing the etiology of the Veteran's claimed bilateral hip disability.  In its remand directives, the Board requested that the VA examiner provide a medical opinion addressing whether the Veteran's claimed bilateral hip disability was proximately due to or the result of his service-connected residuals of a right ankle fracture or service-connected lumbosacral strain.  Specifically, the Board asked the examiner to consider and discuss whether the Veteran's claimed bilateral hip disability was initially caused by or permanently aggravated by either or both service-connected disabilities.

The requested supplemental medical opinion was obtained in October 2015.  After reviewing the evidence of record, the VA examiner offered the following opinion:

It is my medical opinion that the patient's bilateral hip condition, which appears to be mild degenerative arthritis of the left hip only, is not a result of the military.  The patient attempts to suggest that his bilateral hip condition is due to his right ankle fracture and service-connected [lumbar] spine strain.  The patient's x-rays do not reveal evidence of traumatic arthritis.  The patient has had no bilateral hip injuries while in the service.  The patient was able to work as a security officer and many other jobs since his discharge in 1973.

I do believe the patient's current bilateral hip condition is due to mild [degenerative joint disease] consistent with an age of 64.

In conclusion, due to the fact that he has had no bilateral hip injuries, I cannot state that his spine strain and right ankle fracture has caused his age-related degenerative changes in his spine.

Unfortunately, this opinion is inadequate for adjudication purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As an initial matter, the Board finds that the VA examiner's opinion provides conflicting and inconsistent statements regarding the existence of a current bilateral hip disability.  First, the examiner asserted that "the Veteran's bilateral hip condition, which appears to be mild degenerative arthritis of the left hip only, is not a result of the military."  Then, the examiner indicated that the Veteran's x-rays did not reveal evidence of traumatic arthritis.  The examiner also indicated that the Veteran did not have any bilateral hip injuries while in service and that he was able to work as a security officer and many other jobs since he was discharged from service in 1973.  Finally, the examiner asserted, "I do believe the [Veteran's] current bilateral hip condition is due to mild [degenerative joint disease] consistent with an age of 64."  However, the examiner concluded that "[the Veteran] has had no bilateral hip injuries . . . ."  Based on these statements, it remains unclear whether the Veteran (1) has a bilateral hip disability, (2) only has a left hip disability, or (3) has no current hip disability at all.  Therefore, the Veteran must be afforded an appropriate examination to determine the nature of any and all hip disorders that have been present during the period of the claim.   
If the examiner determines that no disability of either hip has been present during the period of the claim, the examiner must reconcile this finding with the June 2010 VA examination findings of bilateral hip bursitis and bilateral hip strain.   

Additionally, the Board finds that the October 2015 VA examiner's opinion does not adequately address whether the Veteran's claimed bilateral hip disability was caused or aggravated by his service-connected residuals of a right ankle fracture or service-connected lumbosacral strain.  The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, for each hip disorder present during the period of the claim, the examiner must address whether the disability was caused or permanently worsened by the service-connected residuals of a right ankle fracture and/or the service-connected lumbosacral strain.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC must undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record must be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Thereafter, the RO or the AMC must afford the Veteran a VA examination by a physician with sufficient expertise, who has not provided a prior opinion in this case, to determine the nature and etiology of all hip disorders that have been present during the period of the claim.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

After reviewing the evidence of record and conducting a thorough clinical evaluation of the Veteran, and with consideration of the Veteran's statements, the examiner must identify all hip disorders that have been present during the period of the claim.

Then, the examiner must answer the following questions with respect to each hip disorder present during the period of the claim:

a)  Is there a 50 percent or better probability that the disorder is etiologically related to the Veteran's service-connected lumbar spine disability and/or his service-connected right ankle disability?

b)  Is there a 50 percent or better probability that the disorder was permanently worsened by the Veteran's service-connected lumbar spine disability and/or his service-connected right ankle disability?

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

If the examiner determines that no disability of the right hip and/or no disability of the left hip has been present during the period of the claim, the examiner must explain why a current diagnosis is not warranted and why the prior diagnoses on the June 2010 VA examination were in error.   

3.  The RO or the AMC also should undertake any other development it determines to be warranted.  Then, the RO or the AMC should readjudicate the issue on appeal. If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted. 

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

